Citation Nr: 0922171	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date than August 31, 
2005, for a compensable rating under 38 C.F.R. § 3.324, to 
include on the basis of clear and unmistakable error (CUE). 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, (RO).  


REMAND

The December 2005 rating decision granted a 10 percent rating 
under 38 C.F.R. § 3.324 effective from the date of receipt of 
the claim which initiated this matter on August 31, 2005.  
The Veteran has argued that this rating should have been 
effective from the time of his original claim for service 
connection filed in 1993 because the correct facts were not 
before the adjudicators at the time of September 1993 and 
March 1994 rating decisions that denied a compensable rating 
under 38 C.F.R. § 3.324.  Specifically, the RO based their 
decisions on VA examination reports that failed to properly 
document that the Veteran's service-connected disabilities 
required medication without which his employment would be 
affected.  The Veteran's arguments in this regard are 
tantamount to a claim for CUE, and the Veteran's 
representative explicitly raised the issue of CUE in his May 
2009 presentation to the Board.  

The Board finds the claim of CUE to be inextricably 
intertwined with the earlier effective date claim on appeal, 
as the resolution of this claim could determine what 
effective date is ultimately assigned for a 10 percent rating 
under 38 C.F.R. § 3.324.  Harris v Derwinski, 1 Vet. App. 80 
(1991).  As such, and in order to avoid any potential 
prejudice which would arise from an initial adjudication of 
the matter by the Board, the RO upon remand will be requested 
to determine whether the September 1993 and March 1994 rating 
decisions were the product of CUE to the extent that neither 
rating decision assigned a 10 percent rating under 
38 C.F.R. § 3.324.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  As such, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following development:

The RO is to formally adjudicate the 
issue of whether the failure to assign a 
10 percent rating under 38 C.F.R. § 3.324 
in the September 1993 or March 1994 
rating decisions was the product of CUE.  
If this adjudication does not result in 
the effective date sought, the Veteran 
and his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


